Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nagaraj Nagachandra appeals the district court’s order dismissing the case with prejudice after finding the notice of removal improper. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bank of New York Mellon Trustee v. Nagachandra Nagaraj, No. 8:15-cv-01171-PJM (D.Md. Aug. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.